RICHMOND, Chief Judge,
dissenting:
The majority has applied out of context one phrase of A.R.S. § 11-808(D) — “in addition to the other remedies provided by law.” The result renders superfluous the provision in § 11-807 for an administrative appeal under the circumstances of this case. In construing the meaning of several statutes they should be read together to give effect *177to all if possible. Ordway v. Pickrell, 112 Ariz. 456, 543 P.2d 444 (1975).
It seems clear that in the two sections the legislature has provided not alternate remedies but different remedies for different situations. For example, it is obvious that the appeal to the board of adjustment afforded by § 11-807 has no application to a violation of a zoning ordinance, for which § 11-808(D) affords a specific remedy. It seems equally obvious that the latter subsection has no application to a doubtful interpretation of a zoning ordinance, for which § 11-807(C) provides primary review by an adjustment board as an administrative remedy that must be exhausted before recourse to superior court under § 11-807(D).
The remedy described in § 11-808(D) is extended to the board of supervisors, the county attorney, and the county zoning inspector, as well as “any adjacent or neighboring property owner who is specially damaged.” In that context it appears clearly directed at violations of the zoning ordinance, not at reviewing the decisions of the county agency, officers, or employees administering the ordinance. The phrase “in addition to the other remedies provided by law” immediately follows the reference in § 11-808(D) to a neighboring property owner “who is specially damaged by the violation.” It is followed in turn by a catalog of extraordinary remedies for the prevention or abatement or removal of an unlawful structure or use. The phrase thus serves to make available to the property owner extraordinary relief that otherwise would be precluded by the adequacy of an action for damages. It need be given no other import.
As Cochise County points out in its brief, the result reached by the majority would prevent a property owner like Kerley from relying on an apparently valid use permit once the time for appeal to the adjustment board or limitation period in § 11-807(D) had expired. Any construction under the permit would be at the risk of an action attacking the interpretation of the zoning ordinance and seeking removal of the structure at any time permitted by the general statute of limitations.1 The expeditious review afforded by § 11-807 to “any person who feels that there is error or doubt in the interpretation of the ordinance” compels a contrary conclusion.
Neither of appellants’ other arguments merits reversal. The “legal question exception” to the doctrine requiring exhaustion of administrative remedies applies to legal or constitutional questions concerning the validity of an ordinance, see Manning v. Reilly, 2 Ariz.App. 310, 408 P.2d 414 (1965), not to interpretation of the ordinance by the administrative body expressly authorized by statute to interpret it. See A.R.S. § 11-807(B). Appellants’ remaining contention that an administrative appeal would have been futile is only speculation.
In summary, I do not believe this court should be led astray by the inapposite reference in § 11-808(D) to “other remedies.” The Arizona cases cited by the majority recognize the logic behind the general rule requiring exhaustion of administrative remedies where there is an administrative review procedure available. The argument of optional remedies was rejected under analogous circumstances in Campbell v. Chatwin, 102 Ariz. 251, 428 P.2d 108 (1967). This case seems to fall clearly within the scope of the rule and the policy behind it. For that reason I would affirm the judgment of dismissal.

. The complaint alleges that Kerley “has erected and established and is operating a chemical manufacturing plant” and seeks a judgment or order that Kerley’s use of the property “shall abate forthwith.”